Per Curiam.
The case of Pierson, recv'r, v. Morgan (9 N. Y. State Rep., 304) is an authority for the affirmance of the orders now appealed from. In one respect, however, a modification should be made.
Although the court below made orders in six cases brought by as many different plainiffs, its action was invoked by a single application brought on by one notice entitled in all six causes and heard as one motion. Under these circumstances but $10 motion costs should have been allowed instead of $60.
The orders should therefore be modified by reducing the allowance of motion costs in each, so as to amount to but $10 in all.
As thus modified they will be affirmed, without costs of this appeal.